     Case 8:19-cv-01329-JVS-SHK Document 19 Filed 08/19/19 Page 1 of 14 Page ID #:418



       Jacob N. Whitehead, Esq. SBN 266123
 1     jacob@jnwpc.com
       WHITEHEAD EMPLOYMENT LAW
 2     15615 Alton Pkwy, Suite 175
       Irvine, CA 92618
 3     Telephone: (949) 936-4001
       Facsimile: (949) 450-1588
 4
       Attorneys for Plaintiffs, Trevion Sherman, et. al on behalf of himself
 5     and all others similarly situated
 6
 7                                   UNITED STATES DISTRICT COURT
 8             CENTRAL DISTRICT OF CALIFORNIA – SOUTHERN DIVISION
 9                                                )
       TREVION SHERMAN, et al, on behalf of       ) Case No.: 8:9-cv- 1329 (DOC-KES)
10                                                )
       himself and all others similarly situated, )
11                                                )
                     Plaintiffs,                  ) PLAINTIFFS’ AMENDED
12                                                ) OPPOSITION TO MOTION TO
                                                  ) INTERVENE FOR LIMITED
13                   vs.                          )
                                                  ) PURPOSE OF STAYING
14                                                )) ACTION
       AMAZON.COM SERVICES, INC., a               )
15     Delaware corporation; and DOES 1- 10,      )
                                                  ) Date: September 9, 2019
       inclusive,                                 ) Time: 8:30 a.m.
16
                                                  )
17                   Defendant,                   ) Dept.: 9D
                                                  ) Judge: Hon. David O. Carter
18                                                )
                                                  )
19                                                ) [Filed Concurrently with
                                                  )
20                                                )
                                                  )
21                                                )
                                                  )
22                                                )
                                                  )
23                                                ))
24             This matter is a class-action brought by Plaintiffs and those similarly situated for,
25     among other things, Defendant, Amazon.Com Services, Inc.’s (“Amazon”) failure to
26     comply with the law regarding reporting time pay and for wage and hour claims derived
27     from Amazon’s strict quota policies which as implemented, systemically impede
28     Amazon employees’ lawful rights.
       ____________________________________________________   1   _____________________________________________________

                         PLAINTIFFS’ OPPOSITION TO MOTION TO INTERVENE AND MOTION TO STAY
Case 8:19-cv-01329-JVS-SHK Document 19 Filed 08/19/19 Page 2 of 14 Page ID #:419


 1
                                      TABLE OF CONTENTS
 2                                                                                                    Page
 3
        I. MEMORANDUM OF POINTS AND AUTHORITIES . . . . . . .                                         2
 4
            PRELIMINARY STATEMENT . . . . . . . . . . . . . . . . . . . . . . . . . .                 2
 5

 6          A.      The Reporting Time Pay Claims Neither Factually nor
 7                  Legally Overlap with the Trevino Plaintiffs’ Claims . . . .                       2
 8
            B.     The Trevino Plaintiffs’ Claims Neither Mirror or
 9                 Overlap with Sherman Plaintiffs’ Claims Regarding
                   Amazon’s Strict Production Quota Policy and Practices . . 2
10
                   ................
11
        II. PROCEDURAL FACTS . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .              4
12

13      III. ARGUMENT . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .   5
14
            A.      Trevino Does Not Meet the Requirements for
15                  Intervention by Right . . . . . . . . . . . . . . . . . . . . . . . . . . ..      6
16
            B.     The First to File Rule Does Not Apply . . . . . . . . . . . . . . .                10
17

18          C.     Not All of the Causes of Action in Sherman’s Complaint
                   Are Present in The Operative FAC Filed By Trevino . . . .                          5
19

20      IV. CONCLUSION . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 11
21

22

23

24

25

26

27

28
                                                      [i]

                                Table of Contents – Table of Authorities
Case 8:19-cv-01329-JVS-SHK Document 19 Filed 08/19/19 Page 3 of 14 Page ID #:420


 1
                                             TABLE OF AUTHORITIES
 2
                                                                                                                             Page
 3
                                                          CASES
 4

 5   California ex rel. Lockyear v. United States, 450 F.3d 436, 441 (9th Cir.
     2006) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .     5
 6

 7   California v. Tahoe Reg.’l Planning Agency 792 F. 2d 775, 778 (9th Cir.
     1986) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .   7
 8

 9   Donnelly v. Glickman, 159 F.3d 405, 409 (9th Cir. 1998) . . . . . . . . . . . . . . . .                                 5
10
     Fireman’s Fund Ins. Co. v. Gerlach 56 Cal. App.3d 299,303 (1st Dist. 1976) 11
11

12   In re Paul W. 151 Cal. App. 4th 37, 57 (6th Cir. 2007) . . . . . . . . . . . . . . . . . .                              11
13
     Intersearch Worldwide, Ltd. v. Intersearch Group, Inc. 544 F. Supp. 2d 949,
14
     957 (N.D. Ca. 2008) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .
15
                                                                                                                             8
16

17
     Leyva v. Certified Grocers of Cal. Ltd., 593 F. 2d 857, 863 (9th Cir. 1979)                                             7

18
     Royal Indemnity Co. v. United Enterprises, Inc. 162 Cal. App.4th 194 (4th
19
     Dist. 2008) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .
20
                                                                                                                             11

21
     Sierra Club v. E.P.A. 995 F.3d 147, 1481 (9th Cir. 1993) . . . . . . . . . . . . . . . .                                5
22

23   United States v. Perry County Bd. of Educ., 567 F.2d 277, 279 (5th
     Cir.1978) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .     8
24
     .
25
     Wheat v. U.S. 486 U.S. 153, 159 (1988) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .              10
26

27

28
                                                                  [ ii ]

                                         Table of Contents – Table of Authorities
Case 8:19-cv-01329-JVS-SHK Document 19 Filed 08/19/19 Page 4 of 14 Page ID #:421


 1
                                                STATUTES
 2

 3   Evid. Code Section 3.1306(a), (c) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .   7
 4
     FRCP Rule 24(a)                                                                                       6
 5

 6   Industrial Wage Commission’s Wage Order No. 2001-9                                                    2, 7
 7
     Industrial Wage Commission’s Wage Order No. 2001-9 (Section 5)                                        4, 10
 8

 9   CA Bus & Prof. Code Section 17200 et seq.                                                             4
10
     Lab. Cod. Section 203                                                                                 13
11

12   Lab. Cod. Section 204                                                                                 4, 10
13
     Lab. Cod. Section 210                                                                                 10
14

15   Lab. Cod. Section 226                                                                                 4
16
     Lab. Cod. Section 226(e)                                                                              10
17

18   Lab. Cod. Section 1174(d))                                                                            4
19

20

21

22

23

24

25

26

27

28
                                                         [ iii ]

                                    Table of Contents – Table of Authorities
     Case 8:19-cv-01329-JVS-SHK Document 19 Filed 08/19/19 Page 5 of 14 Page ID #:422




 1                     I.      MEMORANDUM OF POINTS AND AUTHORITIES
 2                                      PRELIMINARY STATEMENT
 3               A. The Reporting Time Pay Claims Neither Factually Nor Legally Overlap
 4                   with the Trevino Plaintiffs’ Claims
 5             In Sherman, Plaintiffs chiefly allege that Amazon conducts mass hiring
 6     interviews and that those hired are sent a welcome letter and with an assigned date of
 7     hire and are instructed where and when to show up. During the Sherman class period,
 8     Plaintiffs allege that dozens upon dozens of new hires are or were sent home daily
 9     without receiving the requisite minimum reporting time pay in violation of the
10     provisions of the Industrial Wage Commission’s Wage Order No. 2001-9 (“IWC Order
11     No. 9”). This was due in part to Amazon facility managers’ discretionary decisions
12     with regard to the number of workers needed on any given day and in part due to the
13     excessive presence of excessively false “ineligible to work” flaggings in Amazon’s
14     computer system when the newly-hired employees show up for work. Other claims
15     also unique to the Sherman reporting time claims is that Amazon’s managers engaged
16     in the practice of telling the Sherman Plaintiffs who showed up to work their regularly
17     scheduled shift that they could choose to stay and work for four hours or voluntarily
18     take the time off (“VTO”) and just go home. Despite the fact that such workers were
19     lawfully entitled to reporting time pay, the Sherman Plaintiffs (and putative class
20     members) who took Defendant’s manipulative bait to choose VTO, were sent home,
21     and were not paid the reporting time pay to which they were entitled the moment they
22     arrived at and reported for work. This is the chief factual premise No. 1 upon which the
23     Sherman Class Action is based.
24               B. The Trevino Plaintiffs’ Claim neither Mirror or Overlap with Sherman
25                   Plaintiff claims regarding Amazon’s Strict Production Quota Policy
26                   and Practices
27             Equally central and unique to the Sherman class action are the Sherman Plaintiffs
28     claims concerning Amazon’s maintenance of a strict production quota policy. The
       ____________________________________________________   2   _____________________________________________________

                         PLAINTIFFS’ OPPOSITION TO MOTION TO INTERVENE AND MOTION TO STAY
     Case 8:19-cv-01329-JVS-SHK Document 19 Filed 08/19/19 Page 6 of 14 Page ID #:423




 1     Sherman Plaintiffs allege that Amazon’s quota policies coupled with decidedly
 2     disadvantageous locations and insufficient number of restrooms in Amazon’s massive
 3     warehouse facilities (e.g. the one million square foot facility in Riverside) and equal
 4     disadvantageous locations of suitable resting facilities prohibit employees from getting
 5     actual rest breaks, as they are required to trek as long as seven minutes to reach the
 6     nearest restroom or breakroom and an average seven-minute trek back to their work
 7     stations. Because it is Amazon’s policy that the production clock does not stop when
 8     employees need to use the restroom facilities, a substantial portion of the Sherman
 9     Plaintiffs have been and are egregiously forced to decide to forego bathroom breaks
10     completely, and by default, their rest breaks as well, out of sheer fear of termination for
11     failure to meet production quotas.
12             These issues are the primary and singularly unique factual claims that are the
13     underpinning of the Sherman Plaintiffs legal claims. The foregoing described actions,
14     working conditions and policies of Amazon have consequently invoked the Sherman
15     Plaintiffs’ wage and hour claims for Failure to Pay Reporting Time Pay; (IWC No. 9
16     Section 5); Failure to Pay All Wages When Due (Lab. Cod. Section 204); for Rest and
17     Meal break violations; (Lab. Cod. Section IWC No., 9-2001) wage statement violations
18     (Lab. Cod. Section 226); failure to maintain Records of Hours Worked (Lab. Cod.
19     Section 1174(d)); Failure to pay all wages due upon termination; UCL claims under CA
20     Bus & Prof. Code Section 17200 et seq.                 On April 18, 2019 a PAGA notice was filed
21     and the Sherman representative PAGA Plaintiffs intend to seek leave of the Court to
22     amend their complaint to add a PAGA claim.
23                                         II.     PROCEDURAL FACTS
24         1. The Sherman Plaintiffs’ complaint was filed at Orange County Superior Court
25     on June 6, 2019.
26         2. Defendant, Amazon.Com Services, Inc. removed the matter to the U.S. District
27     Court – Central District, Southern Division on July 5, 2019.
28
       ____________________________________________________   3   _____________________________________________________

                         PLAINTIFFS’ OPPOSITION TO MOTION TO INTERVENE AND MOTION TO STAY
     Case 8:19-cv-01329-JVS-SHK Document 19 Filed 08/19/19 Page 7 of 14 Page ID #:424




 1         3. Since the initiation of the Sherman class action on June 6, 2019, counsel for the
 2     Sherman Plaintiffs and counsel for Amazon have been actively engaged in the exchange
 3     and review of information, records and documents relative to the Sherman claims.
 4         4. On August 7, 2019 counsel for the Trevino Plaintiff, joined by counsel for the
 5     other Plaintiffs in the Trevino consolidated class action currently pending in the U.S.
 6     District Court – Eastern District of California (the Ward and Quinteros Plaintiffs, the
 7     Avalos Plaintiff, the Palma Plaintiff; and the Hagman and Gianini Plaintiffs)
 8     (hereinafter, the “Trevino Class Action”) filed the instant motion to intervene for
 9     limited purpose of seeking a stay and the corresponding motion to stay.
10                                                III.        ARGUMENT
11            Initially it should be noted that the Sherman Plaintiffs were not aware of the
12     consolidated Trevino action pending in the Eastern District until July 22, 2019, when
13     counsel for the Avalos Plaintiffs in the consolidated Trevino action sent Sherman
14     Plaintiffs’ counsel a meet and confer correspondence indicating their intention to bring
15     the present motion to intervene and seek a stay of the Sherman case. Of course,
16     Defendant, Amazon has been aware of the Trevino consolidated action pending in the
17     Eastern District the entire time. Tellingly, Amazon waited to file a Notice of Related
18     Case until August 19, 2019—the very day Sherman’s present opposition was due.
19     Pursuant to L.R. 83-1.3.1 “It shall be the responsibility of the parties to promptly file a
20     Notice of Related Cases whenever two or more civil cases filed in this District (a) arise
21     from the same or a closely related transaction, happening, or event; (b) call for
22     determination of the same or substantially related or similar questions of law and fact;
23     or (c) for other reasons would entail substantial duplication of labor if heard by different
24     judges.” (Emphasis added) The consolidated Trevino class action is pending in the U.S.
25     District Court, Eastern District and not in the same district as Sherman – the U.S.
26     District Court - Central District. Nonetheless, a side by side comparison of the Trevino
27     and the Sherman class actions, reveals there are no common operational facts as
28     between the two that would compel a determination that these cases “arise from the
       ____________________________________________________   4   _____________________________________________________

                         PLAINTIFFS’ OPPOSITION TO MOTION TO INTERVENE AND MOTION TO STAY
     Case 8:19-cv-01329-JVS-SHK Document 19 Filed 08/19/19 Page 8 of 14 Page ID #:425




 1     same or substantially identical transactions, incidents, or events requiring the
 2     determination of the same or substantially identical questions of law or fact.” Apart
 3     from litigants suing the same defendant, any commonality between the two class actions
 4     ends right there. As further discussed herein, the facts, the proposed classes and claims
 5     are different and distinct.
 6                 A. Trevino Does Not Meet the Requirements for Intervention by Right
 7             Based on FRCP Rule 24(a) to intervene by right, an applicant must 1.) file a
 8     timely application; 2.) possess a significantly protectable interest relating to the
 9     property or transaction that is the subject of the action, 3) be so situated that the
10     disposition of the action may as a practical matter impair or impede its ability to protect
11     that interest, and 4) be inadequately represented by existing parties. California ex rel.
12     Lockyear v. United States, 450 f.3d 436, 441 (9th Cir. 2006) citing Sierra Club v. E.P.A.
13     995 F.3d 147, 1481 (9th Cir. 1993). We do not oppose the timeliness of the motion
14     which was filed within eight weeks of Amazon’s removal of the Sherman case to the
15     federal court. Regarding the second requirement however, Trevino fails as a proper
16     intervenor. First, there is neither “property” nor a transaction at issue and an
17     expectation or interest in the outcome of the litigation alone is insufficient. Further,
18     disposition of the Sherman matter will not impede the Trevino Plaintiffs nor the Trevino
19     putative class members’ ability to protect their interests. The fatal blow to their Motion
20     however, is because there is no relationship between the Trevino Plaintiffs’ legally
21     protected interest in their claims and the Sherman Plaintiffs’ claims. (See Donnelly v.
22     Glickman, 159 F.3d 405, 409 (9th Cir. 1998). Trevino is only able to satisfy this second
23     critical requirement if, and only if, the resolution of the Sherman Plaintiffs’ claims, will
24     actually affect the Trevino Plaintiffs’ claims.
25             The burden of proof rests upon Trevino to establish all relevant facts necessary to
26     the Motion. Motions must be supported by evidence and evidence at law and motion is
27     offered by declaration or judicial notice. Evidence is “testimony, writings, material
28     objects or other things present to the senses that are offered to prove the existence or
       ____________________________________________________   5   _____________________________________________________

                         PLAINTIFFS’ OPPOSITION TO MOTION TO INTERVENE AND MOTION TO STAY
     Case 8:19-cv-01329-JVS-SHK Document 19 Filed 08/19/19 Page 9 of 14 Page ID #:426




 1     non-existence of a fact.” (Evid. Code Section 3.1306(a), (c). Many of the Trevino
 2     statements that appear to be factual in their moving papers are entirely lacking in actual
 3     factual support. No evidence in support of the Declaration of Shawn C. Westrick
 4     (Counsel for the Hagman and Gianini Plaintiffs Declaration) in support of the motion to
 5     intervene is offered at all, reducing many of his statements to speculation and
 6     conjecture. Mr. Westrick’s declaration is riddled with surmise and bald speculative
 7     assertions that (e.g. there is a chance that an adverse ruling could be used against the
 8     Trevino Plaintiffs [Westrick Decl. ¶ 29]; or “… an opportunity for Defendants to …
 9     leverage the Sherman action and potentially conduct a reverse auction…” [Westrick
10     Decl. ¶ 34]; or, “Allowing the Sherman matter to proceed separately….leaves the
11     possibility of conflicting decisions between the Eastern District and Central District.”
12     [Westrick Decl. ¶ 39] which might “complicate” the litigation of the Trevino Plaintiffs.
13     [Westrick Decl. ¶ 40]). (emphasis added) Yet, Trevino offers this Court no evidence to
14     support these assertions.
15             For reasons obvious, an “applicant must do more than show that his interests will
16     be affected in some incidental manner... He must demonstrate that there is an actual
17     tangible threat to a legally cognizable interest to have a right to intervene." United
18     States v. Perry County Bd. of Educ., 567 F.2d 277, 279 (5th Cir.1978) Here, the Trevino
19     Plaintiffs have not identified or demonstrated any actual existing tangible threat.
20     Instead they speculate wildly what “might” “may” or “could” happen and posit their
21     as-of-yet, unrealized concerns of potential, but-not-yet-actual harms (e.g. that an
22     adverse ruling in Sherman might be used or somehow leveraged against the Trevino
23     Plaintiffs, with no substantiating evidence of how that would be a credible threat, as a
24     decision in this District is not binding on the other) or what Amazon might intend or
25     may or may not do in the Trevino action. Trevino insists that Amazon is using Sherman
26     to engage in forum shopping, because they have filed motions to stay in other cases, but
27     not here – coupled by the fact that Trevino is currently opposing Amazon’s pending
28     motion to change venues. Whatever factors are involved in Defendant’s motion to
       ____________________________________________________   6   _____________________________________________________

                         PLAINTIFFS’ OPPOSITION TO MOTION TO INTERVENE AND MOTION TO STAY
 Case 8:19-cv-01329-JVS-SHK Document 19 Filed 08/19/19 Page 10 of 14 Page ID #:427




 1   change venues in the Eastern District Court are for that court alone to consider and
 2   Amazon will either prevail or fail in meeting its burden to show why the Trevino
 3   Plaintiffs’ choice of forum should be disturbed. Any delay occasioned by that motion is
 4   not an impairment that was visited by the initiation of the Sherman class action and thus
 5   it makes no sense for this Court to stay the Sherman action while Trevino litigants
 6   continue to conduct their own, unrelated litigation in the Eastern District Court.
 7           The Trevino motion over-generalizes Plaintiffs claims, giving the misimpression
 8   that there is a substantial similarity between the Trevino and Sherman class claims.
 9   Trevino’s reliance on the Leyva v. Certified Grocers of Cal. Ltd., 593 F. 2d 857, 863 (9th
10   Cir. 1979) in this regard is unavailing, as here there is no alignment of the parties
11   claims; and the resolution of issues in one case are not derivative of or dependent on the
12   resolution of the issues in the other. Factually and legally, the Trevino class claims play
13   no role and thus have no interest whatsoever, in Sherman’s core claims as to whether or
14   not Amazon violated IWC No. 9 in failing to pay reporting time pay to the Trevino
15   Plaintiffs or its putative class members. Sherman’s second core factual and legal claims
16   relate to Amazon’s strict quota policy and has no impact upon the Trevino Plaintiffs’
17   and its putative members claims. Sherman’s challenges as to these specific policies and
18   practices by Amazon mean as a practical matter that in large and substantial part, the
19   Sherman lawsuit will not be litigating the Trevino class action issues. Thus Trevino
20   possesses no significant protectable interest as to these issues and the inquiry of
21   intervention as a right, fails.
22           The final requirement is to determine whether adequate representation exists. The
23   Court must consider whether the Sherman Plaintiffs will make all of the potential
24   intervenor’s arguments and whether they are capable of and willing to make such
25   arguments and whether the intervenor [Trevino] would add some necessary element to
26   the Sherman suit that would otherwise be neglected. California v. Tahoe Reg.’l
27   Planning Agency 792 F. 2d 775, 778 (9th Cir. 1986) As discussed, because there are
28
     ____________________________________________________   7   _____________________________________________________

                       PLAINTIFFS’ OPPOSITION TO MOTION TO INTERVENE AND MOTION TO STAY
 Case 8:19-cv-01329-JVS-SHK Document 19 Filed 08/19/19 Page 11 of 14 Page ID #:428




 1   only, at most, nominal similarities between the two cases there is no actual tangible
 2   threat to the Trevino Plaintiffs were the cases to remain separate.
 3          B.       The First to File Rule Does Not Apply.
 4          The rule was designed to determine the venue of identical lawsuits filed by the
 5   same litigants on the date of the filing of the complaint. “Absent an exception to the
 6   first-to-file rule, a court of second-filing will defer to a court of first-filing, if the two
 7   matters before them exhibit chronology, identity of parties, and similarity of issues.
 8   Intersearch Worldwide, Ltd. v. Intersearch Group, Inc. 544 F. Supp. 2d 949, 957 (N.D.
 9   Ca. 2008). There is a strong presumption across federal circuits that favors the forum of
10   the first-filed suit under the first-filed rule. Normally sound judicial administration
11   would indicate that when two identical actions are filed in courts of concurrent
12   jurisdiction, the court which first acquired jurisdiction should try the lawsuit and no
13   purpose would be served by proceeding with the second action.” Id. (emphasis added)
14   This doctrine specifically addresses the situation in which two parties (a plaintiff and a
15   defendant) sue each other but in different forums. The Rule is applied to determine
16   which forum will handle the matter. Under the Rule, the first to file the complaint
17   receives priority as to the location of the forum. Factually, the Rule has no application
18   in this case. Plaintiffs and Defendant did not file two separate actions against one
19   another in differing districts, which would require adjudication to determine the proper
20   court to handle the matter. Indeed, the procedural background and the claims in this
21   case does not fit the above mold at all. The Sherman Plaintiffs filed a lawsuit against
22   Amazon in state court. Amazon removed this matter and now Trevino attempts to use
23   the Rule to intervene and stay this matter, in which they have no interest to protect, as
24   there are different named parties, different putative classes, with distinctly different
25   class claims which only marginally overlap. The Trevino Plaintiffs have not produced
26   any competent evidence that the Sherman putative class members are identical to the
27   members of the Trevino putative class, nor has the Trevino class action even been
28   certified yet. Any perception or claim of overlap is simply not true as violations of the
     ____________________________________________________   8   _____________________________________________________

                       PLAINTIFFS’ OPPOSITION TO MOTION TO INTERVENE AND MOTION TO STAY
 Case 8:19-cv-01329-JVS-SHK Document 19 Filed 08/19/19 Page 12 of 14 Page ID #:429




 1   Labor Code asserted in Sherman are not based upon the same actions or practices of the
 2   Defendant.
 3               C. Not all of the Causes of Action in Sherman’s Complaint Are Present in
 4                   the Complaints filed by the Trevino Plaintiffs.
 5           The causes of action brought by the Plaintiffs in the Trevino consolidated action
 6   in the Eastern District are substantially different from the issues presented in the
 7   Sherman matter. The Trevino class claims were brought on an entirely different factual
 8   basis. (See Trevino FAC, attached as Exhibit A to Decl. of Jacob N. Whitehead,
 9   concurrently filed herewith.) In Trevino, the core of Plaintiffs’ wage claims are based
10   on facts that bear zero resemblance to the Sherman Plaintiffs’ claims. In Trevino we see
11   a repeated thread of factual claims in support of their claims for damages, attributable to
12   Amazon’s detrimental rounding down practices; invalid or inoperative alternative
13   workweek schedules and failure to compensate workers for time spent going through
14   Amazon’s security check procedures when entering and leaving Amazon’s work
15   facilities. [Trevino FAC ¶ 3, 32-33; 35-38; 43, 45] These alleged factual practices by
16   Amazon aren’t anywhere mentioned in or a part of the Sherman Plaintiffs’ class
17   claims. Any seeming overlap in Sherman derive from an entirely different set of facts
18   from those alleged Trevino. An employee may sustain similar damages or losses
19   proximately caused by an entirely different set of actions by the same defendant. Such
20   is the case here. While there are inaccurate wage statement claims present in both of the
21   class actions, the Trevino action alleges faulty wage statements that failed to include a
22   line item for total hours worked and because of Amazon’s alleged unlawful rounding
23   down practices. This is a claim unique to the Trevino class action. Also separate and
24   unique are the Trevino class claims for waiting time penalties in their fifth claim for
25   relief pursuant to Labor Code Section 203. [Trevino FAC ¶ 67-69].                          In contrast, the
26   Sherman class claims for waiting time penalties are non-equivalent as they derive from
27   Amazon’s systematic failure to pay reporting time pay. There is no factual commonality
28   between the claims at all; which means they will be tried and adjudicated on an entirely
     ____________________________________________________   9   _____________________________________________________

                       PLAINTIFFS’ OPPOSITION TO MOTION TO INTERVENE AND MOTION TO STAY
 Case 8:19-cv-01329-JVS-SHK Document 19 Filed 08/19/19 Page 13 of 14 Page ID #:430




 1   separate set of facts and evidence. In addition, in Sherman the net consequence of
 2   Amazon’s strict quota policies resulted in unpaid premium pay wages that were never
 3   paid during any given pay period during the term of the Sherman Plaintiffs’
 4   employment giving rise to the other unique and singular Sherman class claim (not
 5   present in the Trevino action), for violation of Labor Code Section 204, further
 6   demonstrating the dissimilarities of the interests sought to be protected in the two class
 7   actions.
 8           Importantly, the Sherman Complaint (attached as Exhibit B to the concurrently
 9   filed Decl. of J. Whitehead ISO Sherman’s Opposition to the Mot.) includes three
10   distinctly different causes of action which are not present in the Trevino Class Action.
11   (J. Whitehead Decl. ¶ 5 and Exhibit C thereto). They are: 1.) the primary and first
12   claim for relief for Amazon’s failure to pay reporting time pay; and 2.) the claims for
13   relief under Labor Code Section 204; and 3.) claims for Failure to Provide Suitable
14   Resting Facilities under IWC 9-2001. Even the penalties sought for these claims are
15   unique to the Sherman class action and relate specifically to these three non-
16   overlapping claims only (e.g. penalties provided in Section 20 of Wage Order. No. 9;
17   Labor Code Section 210 penalties for violation of Labor Code Section 204; and Labor
18   Code Section 226 (e) for failure to pay reporting time pay. Since the Plaintiffs’ claims
19   in the Sherman and Trevino class actions are not substantially similar, the Court should
20   deny the Trevino motion in its entirety.
21           A party has the right – protected by the United States Constitution to choose
22   one’s own counsel. Wheat v. U.S. 486 U.S. 153, 159 (1988). A Plaintiff is normally
23   the master of their lawsuit in selecting not only their own counsel, but also in selecting
24   the venue, when more than one is available, selecting the parties, determining when to
25   file suit within the statute of limitations, identifying the various causes of action and so
26   on. The Defendant is entitled to identify the affirmative defenses, determine whether to
27   demur or answer, to counter or cross-claim and to take other defensive and some
28   affirmative steps. All these decisions are best made in meetings between counsel and
     ____________________________________________________   10   _____________________________________________________

                       PLAINTIFFS’ OPPOSITION TO MOTION TO INTERVENE AND MOTION TO STAY
 Case 8:19-cv-01329-JVS-SHK Document 19 Filed 08/19/19 Page 14 of 14 Page ID #:431




 1   their clients, perhaps aided by confidential consultants or experts. Intervenors have
 2   rights to file briefs and pleadings, to appeal and to seek attorney fees and may well
 3   exercise these rights in ways that or inconvenient and even harmful to the original
 4   Plaintiffs with whom the intervenor is only nominally aligned. Whitehead Employment
 5   Law was retained by the Sherman Plaintiffs to represent their legal interests against
 6   Amazon. By allowing the Trevino Plaintiffs to intervene for purposes of staying their
 7   action, would not only be severely prejudicial to the Sherman Plaintiffs, but they would
 8   be denied their fundamental rights to file and pursue their own, non-competing, non-
 9   duplicative claims. “… all important, the intervention must be denied if the reasons
10   therefor, ‘are outweighed by the rights of the original parties to conduct their lawsuit on
11   their own terms.” In re Paul W. 151 Cal. App. 4th 37, 57 (6th Circ. 2007) citing
12   Fireman’s Fund Ins. Co. v. Gerlach 56 Cal. App.3d 299,303 (1st Dist. 1976).
13   Intervention must not unduly prejudice or delay the adjudication of the rights of the
14   original parties (Royal Indemnity Co. v. United Enterprises, Inc. 162 Cal. App.4th 194
15   (4th Dist. 2008). Granting a stay will delay resolution of this case and will further extend
16   the ongoing harm to the Sherman Plaintiffs under Amazon’s present unlawful policies
17   and practices. Intervention and the request for a stay is inappropriate.
18      IV.        CONCLUSION
19                  In accordance with the foregoing points and authorities and concurrent
20   arguments and objections to Trevino’s unsupported assertions, Plaintiffs respectfully
21   request that the Trevino motion to intervene and concurrently filed motion to stay the
22   proceeding be denied in their entirety.
23   DATED: August 19, 2019                          WHITEHEAD EMPLOYMENT LAW
24
25                                                          By: _____________________________
                                                               Jacob Whitehead
26                                                             Attorneys for Plaintiffs,
27                                                             and the Putative Class Members
28
     ____________________________________________________   11   _____________________________________________________

                       PLAINTIFFS’ OPPOSITION TO MOTION TO INTERVENE AND MOTION TO STAY
